DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Applicant's election with traverse of Group I in the reply filed on 10 May 2021 is acknowledged.  The traversal is on the ground(s) that the groups are not mutually exclusive and are allowed to overlap in scope.  This is not found persuasive because, as noted in the Requirement for Restriction, the inventions as claimed do not encompass overlapping subject matter, in part because of their different materially different designs.  Specifically, Invention I is designed with an adhesion layer on a first substrate and acting as a sidewall but not acting as a bonding layer, which does not overlap in scope with (at least)  the binding adhesion layer of Inventions II and III.  Invention III has no passivating layer, and thus (for at least this limitation) does not overlap in scope with Inventions I and II.  Further, at the time of restriction,  there was nothing of record to show them to be obvious variants.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 May 2021.
	Claims 1-7 are under prosecution.
Information Disclosure Statement
3.	The Information Disclosure Statement filed 3 December 2018 is acknowledged and has been considered.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	It is noted that while the instant Application is a continuation 	U.S. Application No. 14/197,151 (now U.S. Patent No. 10,145,847), and that while the ‘151 Application is a divisional of U.S. Application No. 13/801,182 (now U.S. Patent No. 8,846,416), both Applications were limited to method claims, and were devoid of claims to a biochip.  Thus, the claims of the instant Application are not the result of any prior restriction, nor are they found in any of the previous Applications.

6.	Claims 1-2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,145,847 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims contain the same limitations for biochips made from transparent substrates, patterned passivated layers, patterned adhesion layers, first and second landings, and connecting portions.  Any additional limitations of the ‘847 claims are encompassed by the open claim language “comprising” found in the instant claims.
With respect to claim 5, the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  See MPEP 2144.04, IVA.  
Thus, the dimensions required by claim 5 are deemed an obvious in view of the ‘847 patent.

7.	Claims 1-2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 8,846,416 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims contain the same limitations for biochips made from transparent substrates, patterned passivated layers, patterned adhesion layers, first and second landings, and connecting portions.  Any additional limitations of the ‘416 claims are encompassed by the open claim language “comprising” found in the instant claims.
With respect to claim 5, it is reiterated that the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Thus, the dimensions required by claim 5 are deemed an obvious in view of the ‘847 patent.
Prior Art
8.	The prior art of Cunningham (U.S. Patent Application Publication No. US 2008/0219615 A1, published 11 September 2008), Wimberger-Friedl et al (U.S. Patent Application Publication No. US 2009/0129986 A1, published 21 May 2009) and Stupp et al (U.S. Patent Application Publication No. Us 2004/0258726 A1, published 23 December 2004) is hereby made of record but is not used for any rejection
Cunningham teaches biochips, in the form of sensors for biomolecules (Abstract), which comprise an optically transparent substrate (paragraph 0058), a patterned passivating layer, in the form of a TiO2 layer, which is patterned because it is placed on a grating pattern 120 (Figure 3A and paragraph 0078-0079).  TiO2 is a passivating agent as evidenced by Stupp et al (paragraph 0058).  Cunningham further teaches the biochips comprise an adhesion layer, in the form of adhesive layer 220, to which a second substrate, in the form of cover layer 210, is attached, and which forms a microfluidic channel (paragraphs 0055-0056 and Figures 1A-B).  The adhesion layer comprises a pattern, as it has two holes in it (Figure 1B), and the second substrate further comprises first and second openings 260 and 235, which fully extend through and are surrounded by the material of the second substrate and which from a connecting portion 130 (Figure 1a and paragraph 0055).   
Wimberger-Friedl et al teach second substrates (i.e., covers 10) having patterned adhesive layers 32 and the formation of channels (e.g., Figures 3-4).

Claim Objections
9.	Claims 3-4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	No claim is allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634